Citation Nr: 1536471	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969; he died in May 1997.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The claim for the cause of the Veteran's death has been previously denied.  Generally, new and material evidence is generally required to reopen a previously denied claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  Here, there is a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for ischemic heart disease can be substantiated under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Thus, new and material evidence is not necessary to reach the merits of the claim.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993).  


FINDINGS OF FACT

1.  The Veteran died in May 1997. 

2.  The Veteran's myocardial infarction and coronary artery disease (CAD) were related to his service.

3.  The Veteran's myocardial infarction and coronary artery disease (CAD) were a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for disability and indemnity compensation (DIC) benefits for the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5(a), 3.312 (2015).  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death"). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA regulations provide that, if a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases, including ischemic heart disease, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Analysis

The Veteran died in May 1997.  The death certificate lists the immediate cause of death as sepsis with an underlying cause of fungal peritonitis.  

The appellant contends that the Veteran's heart disease was the primary or contributing cause of the Veteran's death.

Here, service connection had not been established for any disability at the time of the Veteran's death.  Thus, the Board must first determine if he had a disability for which service connection was warranted at the time of his death.

The evidence of record reflects that the Veteran served in Vietnam and has been diagnosed as having myocardial infarction, CAD and congestive heart failure that are compensably disabling.  The Veteran's service in Vietnam creates a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f) (West 2014); see also 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Moreover, the diseases presumptively associated with herbicide exposure include ischemic heart disease, which includes acute, subacute, and old myocardial infarction and cardiovascular disease including CAD.  38 C.F.R. § 3.309(e) (2015).  The record contains no affirmative evidence to rebut the presumption of herbicide exposure.  Thus, the Board presumes that the Veteran was exposed to herbicide agents.

There is also not sufficient affirmative evidence to rebut the presumption that these conditions are connected to the Veteran's service.  Although the October 2013 VA examiner stated that the Veteran's peripheral vascular disease, CAD, and cerebrovascular accident were most likely secondary to his heavy smoking history, the examiner did not provide rationale for this opinion and did not consider the Veteran's history of exposure to herbicides in service.  The examiner's opinion has little probative weight and the presumption that these conditions are connected to the Veteran's service is not rebutted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the Veteran's myocardial infarction and CAD were related to his service and, thus, are service connected.  38 C.F.R. § 3.309(e).

Next, the Board finds that the Veteran's service-connected myocardial infarction and CAD at least contributed to his death.  

Here, a May 1997 autopsy report states that the Veteran's final anatomic diagnoses were sepsis with multifocal fungal abscesses, chronic pancreatitis with pseudocyst formation and rupture with peritonitis, end stage renal disease, and severe multifocal cardiovascular atherosclerosis.  Listed under severe multifocal cardiovascular atherosclerosis were diagnoses of old septal subendocardial myocardial infarction 0.5cm; total occlusion of left common carotid at its origin with 2cm cerebellar infarct, status-post left carotid/subclavian bypass surgery; 50 percent occlusion of the left main coronary artery and 40 percent occlusion of the left anterior descending coronary artery; and total occlusion of the left common iliac artery with severe atherosclerosis of abdominal aorta.  Also, the Veteran's VA physician who was treating him for renal failure stated in a March 1997 letter that the Veteran had multiple medical problems including renal failure, coronary disease, severe vascular disease and malnutrition and estimated that the Veteran had less than 6 months to live.

This evidence demonstrates that the Veteran's heart disease was a significant factor in his failing health and comes under the definition of "contributory cause" in 38 C.F.R. § 3.312(c), especially since it involves a vital organ.  38 C.F.R. § 3.312(c)(3).  While the Veteran's VA physician did not provide a detailed explanation for her determination that the Veteran had less than 6 months to live, she did note that she is treating the Veteran for his renal failure.  The Board finds that the medical evidence of record provide significant probative evidence tending to establish that the Veteran's heart disease was a contributory factor in his death.

In an October 2013 VA opinion, the examiner noted that the Veteran developed during his last hospitalization renal failure, gastrointestinal bleed with colitis, hemorrhagic ascites due to rupture pancreatic pseudocyst, hemorrhagic bronchopneumonia, endocardial fungal infection and sepsis.  Also noted was evidence of coronary artery disease 50 percent to the main coronary artery, 40 percent occlusion of the left atrial dimension, and old septal subendocardial myocardial infarction 0.5cm.  The VA examiner opined that despite extensive vascular occlusion, the Veteran's CAD and coronary heart failure were not likely a contributing factor to his death because there was no evidence of a cardiac lesion significant enough to cause a myocardial infarction or coronary complications.  The examiner failed to address the Veteran's long history of heart problems, including having myocardial infarctions in 1989 and 1994, nor was there any mention of the March 1997 letter or the May 1997 autopsy report.  As this statement overlooks significant facts in the treatment records, the examiner's opinion has little probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Nieves-Rodriguez, 22 Vet. App. at 304.

While the Veteran's death was caused by sepsis and fungal peritonitis and he suffered from renal failure, the Board must still give "careful consideration" to whether a service-connected disease affecting a vital organ nonetheless was a contributory factor to the Veteran's death.  38 C.F.R. § 3.312(c)(3).  The medical evidence establishes that the Veteran had significant heart problems caused by service-connected myocardial infarction and CAD and he had a weakened heart, as shown by the autopsy report and the March 1997 letter.  Resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran's service-connected ischemic heart disease "aided or lent assistance to the production of death," and "render[ed] the [Veteran] materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(1), (3).  Accordingly, service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. §§ 3.102, 3.312.



ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


